DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
 
Status of the Claims
This action is in response to papers filed 26 February 2021 in which claim 1 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 17 November 2020 are withdrawn in view of the amendments. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20, 27-30 directed to inventions non-elected without traverse.  Accordingly, claims 16-20, 27-30 been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant claims require that the neutral polymer be non-covalently adsorbed onto the alumina surface followed by contacting the nucleic acids to adsorb the nucleic acids onto the polymer-adsorbed support.   The prior art teaches alumina supports and teaches neutral polymers on the supports for collecting nucleic acids.  However, the prior art does not teach or reasonably suggest non-covalently adsorbed polymer on the support as required by the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BETTY J. FORMAN
Primary Examiner
Art Unit 1634


/BETTY J FORMAN/Primary Examiner, Art Unit 1634